                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

               Plaintiff,

     v.                                                              Case No. 19-C-1174

JAMIE ADAMS, et al.,

               Defendants.


                                             ORDER


       Plaintiff Travis Delaney Williams filed a complaint under § 1983 alleging that his

constitutional rights were violated. On September 24, 2019, the court explained to Williams that

his complaint violated Federal Rules of Civil Procedure 8, 18, and 20. The court gave Williams the

opportunity to file an amended complaint, limited in length to the court’s form plus ten additional

pages. Shortly thereafter, Williams filed a motion for reconsideration asking that he be permitted

to proceed on his original complaint. Alternatively, he asked that he be allowed sixty additional

pages for his amended complaint. The court denied his motions on October 15, 2019. That same

day, the court received Williams’ amended complaint. About a week later, Williams filed a motion

for preliminary injunction and a motion for relief from judgment or to strike the court’s order

denying his motion for reconsideration.

       The court will deny Williams’ motion for relief from judgment; the court did not enter

judgment in its October 15 order, so Williams has no need for the relief he requests. The court also

will deny his request to strike that order. Williams offers no basis for this request. The court’s

order merely allowed Williams additional time to prepare an amended complaint and explained in
greater detail the requirements of Rules 8, 18, and 20. The fact that Williams did not take advantage

of the extra time allowed by the court does not require that the court strike the order.

        The Prison Litigation Reform Act applies to this case because Williams was incarcerated

when he filed his complaint. That law requires courts to screen complaints to identify cognizable

claims. Accordingly, the court will screen Williams’ amended complaint.

        Williams alleges that he suffers from numerous ailments and conditions, including

osteoarthritis, degenerative joint disease, bursitis, rheumatoid arthritis, nerve damage, heel spurs and

foot deformity, chronic headaches, chest pains, ear pain, and cysts in his testicles. Williams asserts

that he has frequently complained to defendant Nurse Practitioner Sandra McArdle, but she either

ignored his complaints or delayed responses to his complaints. He details multiple blood tests, x-

rays, ultrasounds and MRIs that McArdle has ordered, but he asserts that she later cancelled many

of these tests or that she ordered them as a way of delaying his treatment. He also details different

medications that were prescribed, but he says that McArdle ignored his complaints that they were

ineffective or caused significant side effects. Williams also alleges that he complained to

defendants Jolinda Waterman, the health services manager, and Jamie Adams, the health services

training manager, about McArdle’s indifference to his pain and medical needs, but they only told

him they would look into it without ever doing anything.

        “Prison officials violate the Eighth Amendment’s proscription against cruel and unusual

punishment when their conduct demonstrates ‘deliberate indifference to serious medical needs of

prisoners.’” Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997) (quoting Estelle v. Gamble,

429 U.S. 97, 104 (1976)). This standard contains both an objective element—that the medical needs

be sufficiently serious—and a subjective element—that the officials act with a sufficiently culpable


                                                 -2-
state of mind. Id. The court will allow Williams to proceed on a deliberate-indifference claim

against McArdle based on his allegations that she ignored, delayed, and interfered with treatment

of his pain and medical conditions. He may also proceed on a First Amendment retaliation claim

against her based on his allegations that she cancelled tests, appointments, and medication after he

filed grievances and complaints about her. See Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.

2009).

         Under § 1983, “[g]overnment officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009). However, supervisory prison officials may be liable if they “know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what they might see.”

Grossmeyer v. McDonald, 128 F.3d 481, 495 (7th Cir. 1997) (quoting Lanigan v. Village of East

Hazel Crest, Ill., 110 F.3d 467, 477 (7th Cir. 1997)). Williams has stated claims against Waterman

and Adams based on his allegations that he told them about McArdle’s alleged misconduct but they

failed to do anything to address it.

         The court will not, however, allow Williams to proceed against Dr. Michael Case, Dr.

Delforge, Dr. Edward Riley, Dr. Peterson (Williams’ allegations refer to Dr. Patterson, but he

identifies Dr. Peterson in the caption of his complaint), or Dr. Miller. Each of these doctors handled

only an aspect of Williams’ care. For example, Dr. Riley is an orthopedic specialist; Williams’ was

referred to him for treatment of his “osteoarthritis chronic needs.” ECF No. 19 at 5. Dr. Case is an

otolaryngologist; Williams was referred to him for treatment of his ear pain and discharge. Id. at

4. Dr. Miller was a physician at Williams’ institution; Williams was referred to him for a physical




                                                  -3-
examination of his testicles. Id. at 6-7. And, Dr. Delforge was a dentist; he opined that Williams

had neither cavities nor tooth decay and therefore did not require fillings. Id. at 10.

       Williams alleges that each of these specialists was deliberately indifferent to a particular

serious medical condition and that they provided inadequate treatment for that condition. As the

court has explained to Williams, Fed. R. Civ. P. 20 “prohibits a plaintiff from joining many

defendants in a single action unless the plaintiff asserts at least one claim to relief against each

defendant that arises out of the same transaction or occurrence or series of transactions or

occurrences and presents questions of law or fact common to all.” Balli v. Wisconsin Department

of Corrections, No. 10-CV-67-BBC, 2010 WL 924886, at *1 (W.D. Wis. Mar. 9, 2010) (citing

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); 3A Moore's Federal Practice § 20.06, at

2036-45 (2d ed.1978)). The facts giving rise to a claim against a particular specialist will have no

overlap with the facts giving rise to a different specialist. Williams’ interaction with each of those

specialists is a distinct transaction or occurrence. Accordingly, under Rule 20, Williams cannot join

all of the specialists in a single case. The court will dismiss them as defendants.

       Williams also fails to state a claim against the inmate complaint examiners. As was the case

with the specialists, each complaint examiner rejected or dismissed a particular complaint for a

different reason. For example, the circumstances of a complaint examiner dismissing Williams’

complaints about his ear pain will have no overlap with the circumstances of a different complaint

examiner dismissing Williams’ complaints about his testicle pain. Further, even if these claims

arose out of the same transaction or occurrence or series of transactions or occurrences, Williams

fails to allege facts giving rise to a reasonable inference that the complaint examiners violated his

constitutional rights. Williams alleges that the complaint examiners conspired with McArdle,


                                                -4-
Waterman, and Adams. He asserts that they would tell him that they had reviewed his medical

records and that he had appointments scheduled with various specialists to address his needs. He

asserts that they also would tell him that the waiting period to see a specialist or to go to a pain

clinic could be many months or even years. Williams alleges that their statements were untrue.

       Complaint examiners are “entitled to relegate to the prison’s medical staff the provision of

good medical care.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Williams alleges that

the complaint examiners conferred with his medical providers, relayed information to him, and tried

to explain the reason for the delays. Regardless of whether Williams’ believed what they told him

or liked the answers he received, the court cannot reasonably infer from these allegations that the

complaint examiners were refusing to do their jobs. The court will dismiss them as defendants.

       Williams also fails to state a claim against Sarah Martin, who Williams alleges refused to

request progress notes from one of his off-site providers. It is unclear to the court what role Martin

played in Williams’ medical care; there are no allegations giving rise to an inference that she had

any personal responsibility for treating Williams’ medical conditions. In any event, a limited failure

to obtain medical documentation does not give rise to a constitutional violation.

       Next, Williams does not state a claim under the Americans with Disabilities Act or the

Rehabilitation Act. Williams alleges that he “was denied access to programming because of [his]

disabilities.” ECF No. 19 at 11. None of Williams’ factual allegations give rise to a reasonable

inference that this is the case. Williams describes no programs from which he was excluded, and

allegations that McArdle, Waterman, and Adams failed to treat his medical conditions are

insufficient on their own to give rise to a reasonable inference that they discriminated against him

because he is disabled.


                                                -5-
        Finally, Williams filed a motion for preliminary injunction. The court will require the

defendants to respond to the motion within twenty-one days of responding to the amended

complaint.

        IT IS THEREFORE ORDERED that Williams’ motion for relief and motion to strike

(ECF No. 26) are DENIED.

        IT IS FURTHER ORDERED that Michael Case, Delforge, Sarah Martin, John Doe

complaint examiners 1-3, Peterson (or Patterson), Riley, and Miller are DISMISSED.

        Under an informal service agreement between the Wisconsin Department of Justice and this

court, a copy of the amended complaint and this order have been electronically transmitted to the

Wisconsin Department of Justice for service on defendants Jamie Adams and Jolinda Waterman.

It is ORDERED that, under the informal service agreement, those defendants shall file a responsive

pleading to the amended complaint within 60 days.

       IT IS FURTHER ORDERED that the U.S. Marshals Service shall serve a copy of the

amended complaint and this order upon defendant Sandra McArdle pursuant to Federal Rule of Civil

Procedure 4. Plaintiff is advised that Congress requires the U.S. Marshals Service to charge for

making or attempting such service. 28 U.S.C. § 1921(a). Although Congress requires the court to

order service by the U.S. Marshals Service, it has not made any provision for these fees to be waived

either by the court or by the U.S. Marshals Service. The current fee for waiver-of-service packages

is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The

U.S. Marshals Service will give Williams information on how to remit payment. The court is not

involved in collection of the fee.




                                                -6-
       IT IS FURTHER ORDERED that defendant Sandra McArdle shall file a responsive

pleading to the amended complaint.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that the defendants must respond to Williams’ motion for

preliminary injunction (ECF No. 22) within twenty-one days of responding to Williams’ amended

complaint.

       Dated at Green Bay, Wisconsin, this 4th day of November, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                               -7-
